Filed 1/12/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 1







State of North Dakota, 		Plaintiff and Appellee



v.



Bradley J. Buller, 		Defendant and Appellant







No. 20100215







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig, Assistant State’s Attorney, P.O. Box 5518, Bismarck, ND 58506-5518, for plaintiff and appellee.



Mark T. Blumer, P.O. Box 475, Valley City, ND 58072, for defendant and appellant.



Jonathan R. Byers, Assistant Attorney General, Office of Attorney General, 600 E. Boulevard Avenue, Bismarck, ND 58505-0040, for amicus curiae State of North Dakota.  Submitted on brief.

State v. Buller

No. 20100215



Per Curiam.

[¶1]	
Bradley Buller appealed from an amended order requiring him to register as a sex offender after he pleaded guilty to stalking.  Buller challenges the constitutionality of § 12.1-32-15(2)(e), N.D.C.C., which gives the district court the discretion to order sex offender registration if the defendant “[h]as pled guilty or nolo contendere, been found guilty, or been adjudicated delinquent of any crime against another individual which is not otherwise specified in this section if the court determines that registration is warranted by the nature of the crime.”  Specifically, Buller argues the statute is an unconstitutional delegation of legislative authority and is void for vagueness.

[¶2]	Buller did not challenge the constitutionality of the statute before the district court.  
See
 
State v. Addai
, 2010 ND 29, ¶ 49, 778 N.W.2d 555 (“Issues that are not raised before the district court, including constitutional issues, ‘generally will not be addressed on appeal.’” (quoting 
State v. Parisien
, 2005 ND 152, ¶ 17, 703 N.W.2d 306)).  We summarily affirm the district court’s amended order under N.D.R.App.P. 35.1(a)(7).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom